Order, Family Court, Bronx County (Sue Levy, Ref.), entered on or about April 27, 2006, which, after a hearing, denied the mother’s application for a modification of an order of custody of the parties’ daughter, unanimously affirmed, without costs.
Although the mother presented evidence of her own personal progress since the father was granted custody, she failed to demonstrate that the totality of the circumstances warranted a change in custody in the best interests of the child (see Friederwitzer v Friederwitzer, 55 NY2d 89, 96 [1982]). Concur—Tom, J.E, Andrias, Nardelli, Catterson and Moskowitz, JJ.